DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 12/3/2020. It is noted, however, that applicant has not filed a certified copy of the CN2020114094122 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over “High-peak-power temporally shaped nanosecond fiber laser immune to SPM-induced spectral broadening” (Su) in view of US 2017/0155225 (Villeneuve) and US 2008/0219299 (Lewis).
	For claim 1, Su teaches a high-peak-power single-frequency narrow-linewidth nanosecond fiber laser based on a triangular pulse (title, fig. 1(d) wherein the laser includes: 
pulsed laser generated by the laser seed (page, 2, col. 2, 3rd paragraph, “pulsed laser seed”) injecting into a first power pre-amplifier (fig. 2, first SMF-PA, page, 2, col. 2, 3rd paragraph), and then injecting into a second pre-amplifier (fig. 2, second SMF-PA, page, 2, col. 2, 3rd paragraph) and then injecting into a power amplifier (fig. 4, page 4, second paragraph); 
single-frequency triangle-shaped pulsed laser is employed as the laser source according to the characteristics of narrow intrinsic linewidth and suppression of linewidth broadening caused by SPM, and the power of pulsed laser is amplified through the MOPA system (fig. 1(d)-1(f)).
Su does not teach the seed is injected in the first power preamplifier through a first isolator and the “triangle-shaped pulsed laser with fast rising edge is obtained by using electro-optic and acousto-optic modulator to modulate continuous wave single-frequency laser or a single-frequency semiconductor laser directly modulated by radio frequency signal.” Note that the limitation recites alternative means for obtaining the triangle pulse and does not require both means.
However, the method of forming the seed pulse is not critical to the device of Su, and Villeneuve teaches a seed pulse maybe formed by a single-frequency semiconductor laser directly modulated by radio frequency signal (fig. 8, [0095]-[0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the seed laser of  Villeneuve as a simple substitution for the seed laser of Su as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative seed source.  See MPEP 2143 I.B.
The above combination does not teach the seed is injected in the first power preamplifier through a first isolator. However, Lewis teaches injecting a seed into a first preamplifier through an isolator (fig. 13(a), 34, [0058]). The examiner takes official notice that isolators have known advantage of preventing feedback which may disrupt the operation of a diode laser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject the seed of the previous combination into the first power preamplifier through a first isolator as taught by Lewis in order to prevent optical feedback to the seed laser.
For claim 2, Su teaches the first power pre-amplifier includes a first pumping source (fig. 2, LD, page 2, col. 2, last 6 lines), a first combiner (fig. 2, WDM, page 2, col. 2, last 6 lines), a first active fiber (fig. 2, 6/125 PM YDF, page 2, col. 2, last 6 lines), a first bandpass filter (fig. 2, BPF, page 2, col. 2, last 6 lines), and a second isolator connected in sequence (fig. 2, ISO, page 2, col. 2, last 6 lines).
Su does not teach the first active fiber is a double-clad active fiber. However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use active double-clad fibers in amplifiers in order to allow the fiber to be cladding pumped. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known double-clad active fiber of as a simple substitution for the first active fiber of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative active fiber which may beneficially be cladding pumped.  See MPEP 2143 I.B. 
The combination does not teach a first cladding isolator. However, Lewis teaches a first cladding isolator (fig. 13(a), 40, [0059]) in sequence with an amplifier (fig. 13(a), 31/36) in order to strip unwanted cladding modes ([0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lewis’ cladding isolator with the first power preamplifier of the previous combination in order to strip unwanted cladding modes.
	For claim 3, Su teaches the second power pre-amplifier includes a second pumping source (fig. 2, LD, page 2, col. 2, last 6 lines), a second combiner (fig. 2, WDM, page 2, col. 2, last 6 lines), a second active fiber (fig. 2, 6/125 PM YDF, page 2, col. 2, last 6 lines), a second bandpass filter (fig. 2, BPF, page 2, col. 2, last 6 lines), and a third isolator connected in sequence (fig. 2, ISO, page 2, col. 2, last 6 lines).
Su does not teach the second active fiber is a double-clad active fiber. However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use active double-clad fibers in amplifiers in order to allow the fiber to be cladding pumped. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known double-clad active fiber of as a simple substitution for the second active fiber of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative active fiber which may beneficially be cladding pumped.  See MPEP 2143 I.B. 
The combination does not teach a second cladding isolator. However, Lewis teaches a cladding isolator (fig. 13(a), 40, [0059]) in sequence with an amplifier (fig. 13(a), 31/36) in order to strip unwanted cladding modes ([0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lewis’ cladding isolator with the second power preamplifier of the previous combination in order to strip unwanted cladding modes.
	For claim 4, Su teaches theAttorney Docket No.: 13000.045USU power amplifier includes a third pumping source (fig. 4, 1st LD), a third combiner (fig. 4, 1st combiner), a third double-clad active fiber (fig. 4, 10/125 PM/YDF, page 4, final paragraph), a third cladding isolator (fig. 4, CLS) and an output collimator (fig. 4, CO).
	For claim 5, the limitation appears to further detail a pulsed laser seed obtained by using an electro-optic and acousto optic modulator as recited in the alternative in claim 1. The rejection of claim 1 was based on a directly modulated semiconductor frequency.  The additional details of claim 5 do not overcome the art as applied in the rejection of claim 1 because the EOIM and AOM are still not clearly required by dependent claim 5. The art, as applied, could be overcome by clearly stating in claim 5 that the laser includes an electro-optic modulator and acousto-optic modulator configured to modulate a continuous wave single-frequency laser and generate a triangle shaped pulse.
	Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art cited in the rejection of claim 1 above does not teach the additional limitations of claim 6. There is no suggestion or motivation to modify the combination to meet the additional claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Michael Carter/Primary Examiner, Art Unit 2828